DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 19-31 in the reply filed on 12/16/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


In regards to claims 1, 21, and 30, Unsworth discloses a system that allows for swapping control from a first side having a first robotic surgical tool mounted to a first robotic arm controlled by a first master grip of a surgeon console to a second side having a second robotic surgical tool mounted to a second robotic arm controlled by a second master grip of the surgeon console (pars. 0109, 0172, 0189); and swapping a control icon from a first side of a graphical user interface (GUI) to a second side of the GUI (pars. 0109, 0172, 0189).  Since the tool being selected is a wrench or forceps, this is not “a supply controllable tool” and therefore the conditional “if” clause in the claim is not required.  See precedential decision Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  Although Unsworth describes a system that allows for swapping tool control right-to-left or left-to-right and bolding a tool icon accordingly, Unsworth does not expressly disclose the actual method step of swapping tool control right-to-left or left-to-right.  However, this would have been a simple substitution of one had control for a tool for another hand control of the tool to yield no more than predictable results.  The prior art device depicts four alternative tools that can be used in Figure 10, these tools and their functions were known in the art, and one of ordinary skill in the art could have substituted left hand control for right hand control (or vice versa) for one of the tools and the results of the substitution would have been predictable (e.g., allowing control of the more critical tool at any given point in time by the surgeon’s more dexterous hand).  Therefore, it would have been obvious to modify Unsworth by providing the actual method step of swapping tool control right-to-left or left-to-right to provide the predictable results above.
In regards to claims 4 and 24, the input is a pedal (par. 0172), and the “user input device” resides in the conditional “if” clause.

Allowable Subject Matter
Claims 2, 3, 5-7, 22, 23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  For these claims, the condition precedent is present (e.g., the tool is not a supply controllable tool, a remote controlled supply equipment is not under control of the user input device, etc.) and therefore the “if” statements are “triggered.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792